Unpublished opinions are not binding precedent in this circuit. PER CURIAM: Sabrina D. Davis appeals the district court’s order adopting the recommendation of the magistrate judge and granting summary judgment for Defendant in Davis’s civil action related to a life insurance claim. We have reviewed the record and find no reversible error. Accordingly, although we grant leave to proceed in' for-ma pauperis, we affirm for the reasons stated by the district court. Davis v. Bankers Life & Cas. Co., No. 6:16-cv-03100-TMC, 2017 WL 2703972 (D.S.C. June 23, 2017). We deny Davis’s request to remove this appeal to another United States Circuit Court and her motion for Defendant to correct its informal brief. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process. AFFIRMED